Name: Commission Regulation (EC) No 2833/2000 of 22 December 2000 establishing rules for the management and distribution of textile quotas established for the year 2001 under Council Regulation (EC) No 517/94
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|32000R2833Commission Regulation (EC) No 2833/2000 of 22 December 2000 establishing rules for the management and distribution of textile quotas established for the year 2001 under Council Regulation (EC) No 517/94 Official Journal L 328 , 23/12/2000 P. 0020 - 0024Commission Regulation (EC) No 2833/2000of 22 December 2000establishing rules for the management and distribution of textile quotas established for the year 2001 under Council Regulation (EC) No 517/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 relating to the common rules for the import of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules(1), as last amended by Regulation (EC) No 7/2000(2), and in particular Articles 17(3), 17(6) and 21(2) and (3) thereof, in conjunction with Article 25(3) thereof,Whereas:(1) The Council, through Regulation (EC) No 517/94, established quantitative restrictions on imports of certain textile products originating in certain third countries and envisaged, in Article 17(2), that these quotas would be allocated in chronological order of receipt of notifications from the Member States according to the principle of first come, first served.(2) Article 17(3) of Regulation (EC) No 517/94 stipulates that it is possible, in certain circumstances, to make use of allocation methods which differ from the method based exclusively on the chronological order of receipt of notifications from Member States, as well as to envisage the division of the quotas into tranches or to set aside part of a specific quantitative limit exclusively for applications which are backed up by proof of the results of previous imports.(3) It is advisable, in order not to affect unduly the continuity of trade flows, to adopt rules for management and distribution of the quotas established for 2001 under Regulation (EC) No 517/94 before the quota year begins.(4) The measures contained in Commission Regulation (EC) No 2629/1999(3), as amended by Regulation (EC) No 394/2000(4), establishing rules for the management and distribution of textiles quotas established for the year 2000 pursuant to Council Regulation (EC) No 517/94 proved to be satisfactory.(5) In order to satisfy the greatest possible number of operators it therefore seems appropriate to make the "first come, first served" allocation method based on the chronological order of receipt of the notifications from Member States more flexible by placing a ceiling on the quantities which can be allocated to each operator by that method.(6) The Commission has received requests to increase the maximum quantities per operator applied for imports of textile products originating in North Korea. These requests are justified in order to enable shipments to be made under adequate economic conditions.(7) Efforts should nevertheless be made to guarantee a degree of continuity in trade. This consideration and the desirability of efficient quota administration make it appropriate for operators to be allowed to make their initial import authorisation application for 2001 equivalent to the quantity (for each textile category and each third country) which they imported in 2000.(8) For optimum use of the quantities it is appropriate to envisage that each operator, after 50 % utilisation of a licence, can introduce a new request for a licence, not exceeding a predetermined quantity, provided quantities are available in the quotas.(9) It is appropriate for the sake of sound administration to make import authorisations valid for nine months from the date of issue and to stipulate that the Member States can issue licences only after being notified of the Commission's decision and only if an operator can prove the existence of a contract and certify (except where specifically provided otherwise) that he has not already been allocated a Community import authorisation under this Regulation for the categories and countries concerned. The competent national authorities are however authorised, in response to importers' applications, to extend by three months and up to 31 March 2002, licences of which at least 50 % has been used by the application date.(10) Kosovo, as defined by the United Nations Security Council Resolution 1244 of 10 June 1999, is subject to international civil administration by the United Nations Mission in Kosovo (UNMIK) which has established a separate customs administration. It is, therefore, appropriate to identify the country concerned as the "Federal Republic of Yugoslavia including Kosovo".(11) The measures provided for in this Regulation are in accordance with the opinion expressed by the Committee established by Regulation (EC) No 517/94,HAS ADOPTED THIS REGULATION:Article 1This Regulation specifies certain rules concerning the management of quantitative quotas established by Regulation (EC) No 517/94 and applicable for 2001.Article 2The quotas referred to in Article 1 and shown in Annexes III B and IV to Regulation (EC) No 517/94 shall be allocated on a "first come, first served" basis according to the chronological order of receipt by the Commission of Member States' notifications of applications from individual operators, for amounts not exceeding the maximum quantities per operator stipulated in the Annex hereto.These maximum quantities shall not, however, apply to operators able to prove to the competent national authorities when making their first application for 2001 that they imported, for given categories, given third countries and under import licences granted to them for 2000, more than the maximum quantities specified for each category. In the case of such operators, the competent authorities may authorise imports of no more than the quantities imported in 2000 for given third countries and given categories, provided that enough quota is available.Article 3Any importer who has used 50 % or more of the amount allocated to him through a licence under this Regulation may make a further application for a licence, for the same category and country of origin, for amounts not exceeding the maximum quantities laid down in the Annex hereto, provided that enough of the quota is available.Article 4The requests for import authorisations can be submitted to the Commission as of 4 January 2001 at 10 a.m., Brussels time. Import authorisations shall be valid for nine months from the date of issue, but in no case later than 31 December 2001. At the importer's request, the competent national authorities may, however, grant a three-month extension for licences which are at least 50 % used up at the time of the request. The extension must in no case last beyond 31 March 2002.The competent authorities of the Member States shall issue authorisations only after being notified of the Commission's decision and only if an operator can prove the existence of a contract and, without prejudice to the provisions of Article 3, certify in writing that he has not already been allocated a Community import authorisation under this Regulation for the categories and countries concerned.Article 5This Regulation shall enter into force on 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 67, 10.3.1994, p. 1.(2) OJ L 2, 5.1.2000, p. 51.(3) OJ L 321, 14.12.1999, p. 8.(4) OJ L 49, 22.2.2000, p. 33.ANNEXMAXIMUM AMOUNTS REFERRED TO IN ARTICLE 2>TABLE>